Citation Nr: 0424475	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating greater than 50 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from December 1968 
until November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which assigned a 50 percent disability 
rating for the appellant's service-connected PTSD.

The appellant requested a hearing in this case; however, he 
subsequently withdrew his request in June 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 50 percent for service-
connected PTSD.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The Board notes that the 
appellant indicated, at his April 2001 VA examination, that 
he receives treatment for his service-connected PTSD at the 
Grand Rapids VA outpatient clinic.  Furthermore, the claims 
file does not contain the appellant's VA medical records.  
Accordingly, the Board remands this case for purposes of 
obtaining all relevant and previously unobtained VA medical 
records.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was previously afforded a VA 
examination in April 2001 with respect to the issue currently 
on appeal.  The April 2001 VA examiner found that the 
appellant's Global Assessment of Functioning (GAF) score was 
60 at that time.  However, the appellant's private medical 
records dated in February 2000 and January 2001 show GAF 
scores of 35 and 30 respectively.  As such, the appellant 
should be afforded a VA psychiatric reexamination for 
purposes of ascertaining the current severity of his PTSD.



Accordingly, this case is REMANDED for the following:

1.  The appellant's VA medical records should 
be obtained from the VA outpatient facility 
in Grand Rapids, Michigan, to include any 
medical records pertaining to the appellant's 
treatment for his service-connected PTSD.  In 
addition, the appellant should be requested 
to provide any additional relevant medical 
records within his possession.  All efforts 
to obtain these records should be fully 
documented, and the facility must provide a 
negative response if records are not 
available.

2.  Upon completion of the above, the 
appellant should be scheduled for a VA 
psychiatric reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

What is the severity of the appellant's 
current PTSD?  The psychiatric examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the appellant's 
service-connected PTSD.  In addition, 
the examiner must also address the 
presence or absence of the specific 
criteria set forth in VA's rating 
schedule for psychiatric disability.  
The examiner must also provide a full 
multi-axial evaluation to include the 
assignment of a numerical score on the 
Global Assessment of Functioning (GAF) 
scale.  It is imperative that the 
examiner includes an explanation of the 
significance of the assigned numerical 
score especially in light of all 
previously assigned scores.

A complete rationale for any opinion 
expressed must be provided.  If the examiner 
cannot answer the above without resorting to 
speculation, then he or she should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim of entitlement to 
an increased rating greater than 50 percent 
for service-connected PTSD should then be 
reviewed and if the benefits sought on appeal 
remain denied, then the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as any amendments to those 
regulations.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




